DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues the 75% sodium-ion concentration is not taught in the prior art, Applicant argues further that the instant specification recites an initial sodium ion loading of 56mol%: The initial mol loading is not positively recited in the instant claim. Examiner notes the instant claim utilizes the phrase “polarisation cycle”, but in the instant specification, the phrase “polarisation cycle” amounts to nothing more than a commonly known charge/discharge cycle [Instant: 0110-0112]. It is therefore interpreted that the instant claimed sodium electrochemical cell need only be capable of exhibiting the claimed end property at any point of charge/discharge cycle and over the course of its lifetime; at least one phase of charging/discharging will exhibit the claimed feature pertaining to sodium ion concentration locally available in the electrolyte. This increase in sodium ions comes the negative electrode comprising sodium. The SEI layer of the instant claim is a naturally forming layer from common charging/discharging. 
Additionally, applicant argues the sodium-ion ionic liquid electrolyte having a sodium-ion concentration that is no less than 75% of its saturation limit in the electrolyte and then argues “75% of its saturation limit of the electrolyte”. It is unclear, based upon applicant’s arguments, if the saturation limit is the entire electrolyte or if it is just of the sodium-ion concentration of the sodium-ion ionic liquid contained within the electrolyte. The electrolyte is written as comprising language and is capable of having additional non-sodium features; features not claimed are not examined during prosecution. The N-butyl-N-methylpyrrolidinium bis(fluorosulfonyl)imide ionic liquid is not a sodium ionic liquid feature of the entire electrolyte and is therefore comes into question if it should be considered for the impact of sodium. 
Based upon the original specifications, there is no finding of criticality for the nexus of features presented. The examples of the instant claim pertain mostly to the materials found in dependent claim 5 and other examples to explicitly taught phosphonium-based organic salts.  There does not appear to be an explicit teaching through the examples showcasing a combination of materials. An analysis of the instant specification generally recites known phosphorous based organic salts [0069-0070] with conclusionary statements about the end product [0071] and general desirable features that would be sought after by one of ordinary skill in the art [0072]. The instant specification appears to present known materials and claims to results that one having ordinary skill in the art would find desirable. The instant specification lacks explicit description as to the link between the raw ingredients and the end results which are desirable. How does one having ordinary skill in the art achieve a 99% sodium saturation limit in the electrolyte [0083]? How is the construction of the negative electrode capable of supporting a current density of 2,500µA/cm2 [0096]? What is the construction of the negative electrode that supports a current density of 1,500µA/cm2 for 1,000 polarisation cycles [0109]? Applicant argues that one having ordinary skill in the art would not be motivated through routine experimentation to arrive at the claimed end measured results; examiner contends if that is true, then does the instant specification contain enabling disclosure to allow one having ordinary skill in the art to reproduce the invention? The instant claimed scope is interpreted such that if a sodium electrochemical cell is contains a phosphonium-based organic salt, charges and discharges to form an SEI layer, then one having ordinary skill in the art would be motivated to improve the electrical and structural capabilities of that cell. The instant specification is not exacting into the method or providing nexus between mixture of materials and end product results at specific stages of discharge cycle, therefore the prior art need not be exacting to such degree. The description of the prior art is interpreted to meet the final product if the level of description of the prior art is relatively the same as that of the instant specification; examiner interprets this to be true. The examiner previously requested the record be made clear by presentation of method or modifications to the assembly of the cell that would lead to the properties described and no such adequate nexus was presented in the previous response. The only other alternative analysis to the current situation is the level of disclosure is not adequate to allow one of ordinary skill in the art to reproduce the invention as recited by the level of description in the instant specification.  
	Attorney arguments cannot take the place of evidence where evidence is required: Applicant argues that the saturation level is related to the loading during the fabrication of the cell. Examiner contends that, during the charge/discharge, the concentration of sodium-ion changes based upon the not only the electrolyte, but the electrode materials. Additionally, operation conditions can alter the concentration of ion transport. The attorney presents one avenue to arrive at the claimed end product, this is not predicted to be the only manner. 
Tiejun Meng teaches in the disclosure a list of electrolyte materials and additives and interactions with specific electrode chemistries. This prior art establishes the complexity of selecting the electrolyte material and electrodes to improve the solid electrolyte [0174]. The prior art reveals that there are many considerations the lead to the final material properties of a battery assembled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 8-16, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chagas et al. (“Unexpected performance of layered sodium-ion cathode material in ionic liquid-based electrolyte”. Journal of Power Source. Sources 247 (2014) page 377-383) further modified by Li (PGPUB 2015/0140446) and Tiejun Meng et al (PGPUB 2016/0285130).
Claim 1, 5, 8-11, 13-16, 19, 22: Chagas teaches a cathode of low sodium content Na0.45Ni0.22Co0.11Mn0.66O2 [Pg 378, 3. Results and discussion]. The counter electrode (anode) is taught to be sodium metal [pg 378, Col 2 Para 1]. The electrolyte is taught to have NaTFSI and PYR14FSI (N-butyl-N-methylpyrrolidinium bis(fluorosulfonyl)imide) [Pg 378, Col 2 Para 2]. 
The system is tested under a cyclic voltammetry [Pg 378 Col 2 Para 3]. Instant claim recites a method step of undergone material of a polarisation cycle. The prior art teaches a can rate of 0.1 mVs-1 between 1.5-4.6V; the cells were galvanostatically cycled at a current rate of 0.1 C nominal capacity of 123mAhg-1 between 4.6V and 1.5V [Pg 378 Col 2 Para 3]. It is held that the method step of the prior art does not materially alter the resulting structure in a critical or novel manner from that of the prior art. The record need to clearly recite how the instant claimed “polarisation cycle" is methodically different than the prior art and leads to a structure which is separate, distinct, and novel over the resulting structure of the prior art.  The SEI layer formed is a result not only of the cycling but of the material contained within the electrolyte and the interaction between the electrodes; the prior art is silent to positively recite structural features of the electrolyte that is separate and distinct from the prior art and therefore the claim stands rejected. The specific method of formation within is hereby obviated by the resulting structure of the prior art absent additional data proving the patentable significance and specifics of the instant polarisation cycling and the resulting structure therefrom. The resulting capacity is taught to have 98.7% capacity retention and a discharge capacity of 177mAhg-1 [Pg 380 Col 1 Para 2]; the overall theoretical specific energy density of 550Whkg-1 [Pg 382, Col 2 Para 3]
Changas teaches a system for sodium electrochemical cells [Abstract]. It is taught that sodium-based electrochemical systems are utilized as an alternative for lithium-ion batteries for energy storage device and that fundamental principles of the two materials are very similar [Pg 377 Col 1 Para 1-2]. Changas establishes the teachings for lithium chemistry and sodium chemistry are similar and one having ordinary skill in the art would recognize the incorporation of lithium prior art to modify sodium embodiments. Chengas is silent to teach art recognized equivalents solvents and additives to improve the electrolyte of the electrochemical system.
Li teaches an electrolytic solution and secondary battery [abstract]. The non-aqueous electrolytic solution is suitable for use in electrochemical energy storage devices including salts, solvents, SEI formers, fluorinated compounds, compounds that promote high temperature stability, and other enhances [0014]. Solvents are taught to be selectable of N-propyl-N-methylpyrrolidinium FSI and N-butyl-N-methylmorpholinium FSI [0026]. The prior art establishes art recognized equivalents usable for the same purpose are obvious to substitute for the same purpose (MPEP 2144.06 II). It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte material of Changas to include N-propyl-N-methylpyrrolidinium FSI as taught by Li in order to allow for increased charging volts [0012-0017].
Tiejun Meng teaches an ionic liquid that is useful in secondary batteries and has excellent performance as electrolyte material [Abstract].   It is established that the selection of materials for the electrolyte play a role in the formation of the SEI of the material layer [0048-0050]. The electrolyte is exemplified to have N-buytl-Nmethylpyrrolidinium [0054]. The electrolyte is exemplified to comprise phophonium based salts [0058, 0083]. It is identified that the ionic liquid can include a plurality of different additives and salts in order to alter the viscosity, melting point, boiling point, flash point, and other material properties of the resulting fluid [0160-0166] in an effort to improve, alter, or optimize cyclability and mechanical integrity. 
The instant claim recites limitations: 1. Current density at the negative electrode of 500µA/cm2 and a sodium ion- concentration of no less than 75% of its saturation limit in the electrolyte. The prior art is silent to explicitly recite these values, but is contended as being met by the prior art rejection above. The current density of a negative electrode is well known in the art to be optimized to be as high as possible while maintaining mechanical and cyclic properties. Additionally, the ionic concentration is known as ionic strength which is the measurement of concentration of ions in a solution; this plays a vital role in the dissociation constant or the solubility of different salts and will govern the electrical charge properties of the resulting electrochemical cell. The prior art teaches all positively recited materials present in the instant claim. The prior art teaches a plurality of additional additives which can be included in the electrolyte to control various properties of the specific electrolyte within the system. The prior art is only silent to the recording of resulting current density and ionic loading of the resulting electrochemical cell, but would have been highly motivated to meet and exceed the claimed ranges through routine experimentation. The claimed structure does not lay claim to structural features separate and distinct from the prior art structure. 
Claim 2-4: The instant claim is silent to recite additional structural limitations to narrow the scope of the invention. One having ordinary skill in the art at the time of filing is motivated to maintain the current density for as many cycles as possible. The instant claim recites the motivations of making a desirable battery without significantly more. This is not a narrowing of the scope recitation. For the reasons set forth on optimizing the electrolyte of the cell, the range presented by the instant claim is obviated.
Claim 9: Chengas establishes that carbon is a well known anode material in the art [Pg 378 Col 1 Para 2]. It is also well known to include carbon as an additive for conductive reasons (around 10wt%) whereby a composite results in the electrode [Pg 378 Col 1 Para 6]. Absent claim language pertaining to specific amounts of carbon and nexus of material combination to the resulting SEI layer of specific electrolyte, the claims are found to be obviated as it is supported by Chengas that incorporation of carbon in electrodes to form a composite material is well known and obvious. 
Claim 12, 20: Chengas teaches a cell comprising two electrodes. The instant claim is silent to bring to practice additional mechanical and structural features. The prior art is capable of being operated in a material manner as a capacitor under certain environments. The instant claim is silent to lay forth scope limiting language which overcomes the structure presented by the prior art. 

Claim 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chagas et al. (“Unexpected performance of layered sodium-ion cathode material in ionic liquid-based electrolyte”. Journal of Power Source. Sources 247 (2014) page 377-383), Li (PGPUB 2015/0140446), and Tiejun Meng et al (PGPUB 2016/0285130) as applies to claim 1 and 13 above, further in view of Fukunaga (PGPUB 2016/0126599)
Claim 6, 17: Chagas teaches an electrolyte comprising NaTFSI and PYR14FSI (N-butyl-N-methylpyrrolidinium bis(fluorosulfonyl)imide) [Pg 378, Col 2 Para 2], the prior art is silent to teach the specific materials of the instant claim.
Li teaches an electrolytic solution and secondary battery [abstract]. The non-aqueous electrolytic solution is suitable for use in electrochemical energy storage devices including salts, solvents, SEI formers, fluorinated compounds, compounds that promote high temperature stability, and other enhances [0014]. Solvents are taught to be selectable of N-propyl-N-methylpyrrolidinium FSI and N-butyl-N-methylmorpholinium FSI [0026]. The prior art establishes art recognized equivalents usable for the same purpose are obvious to substitute for the same purpose (MPEP 2144.06 II). It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte material of Changas to include N-propyl-N-methylpyrrolidinium FSI as taught by Li in order to allow for increased charging volts [0012-0017].
Fukunaga teaches the electrolyte to be made of sodium.bis(fluorosulfonyl)imide and 1-butyl-1-methylpyrrolidinium.bis(fluorosulfonyl)imide at a molar ratio of 10:90 [0119]. Fukunaga establishes these materials are art recognized materials for use in electrolyte of sodium containing cell. The commercial availability and utilization of a commercially available material for use in a known intended manner is not patentably distinct. One having ordinary skill in the art would have been motivated to utilize known material for the purpose of improving cycle characteristics and energy density. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Changas to include sodium.bis(fluorosulfonyl)imide as taught by Fukunaga in order to improve cycle and energy characteristics. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723